VIA ECF                                                                                         July 28, 2020
Hon. Barbara Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl St., Room 740
New York, NY 10007
Re:      Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781 (PGG)
         Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692 (PGG)
Dear Judge Moses:
         The Parties submit this joint letter pursuant to this Court’s Order of June 24, 2020.
PLAINTIFFS’ POSITIONS
I.       TSI’s Discovery Deficiencies
         A. Missing Affiant Checklists And Emails Concerning Affiants’ Job-Duty Documents
         Plaintiffs have told this Court of TSI’s failure to produce two types of documents pertaining
to the job duties of members of its “Affiant Team,” who signed affidavits filed in the Trusts’ state-
court actions against consumers: (1) “checklists” purportedly completed by Affiants before signing
individual affidavits, and (2) emails or other writings concerning the checklists or the manual that
delineated the Affiants’ job duties. (Jt. Ltr. of June 15, at Pages 1–2, & Pls.’ Exs. A–B). 1
         1. Missing Checklists. TSI to date has produced checklists as to only two of the six
underlying state-court actions. In our last letter, Plaintiffs requested TSI be ordered to immediately
produce the missing checklists, or certify it cannot produce these and explain in detail why it
cannot. (Jt. Ltr. of June 15, at Page 2). 2 During the status conference of June 18, TSI told this
Court “we are still looking for the remainder. We just, we can’t predict whether or not they’ll be found
or not. Those are documents that are paper form and right now the office where they’re located at is
working on a skeleton staff so there’s some limitations on the ability to search. . . . [W]e’re working
on a skeleton staff in that office in Georgia and so it’s difficult for the employees that we would
normally use to do this search to actually do the search right now.” (Tr. of June 18 Conf., at 16:14–
17:7). During a meet-and-confer related to preparation of this letter, Plaintiffs requested TSI state
whether the “limitations” described to the Court on June 18 continue to exist. TSI replied, without
further detail: “As you have seen from the checklists you’ve received, they are in paper form. TSI
continues to search for the remaining checklists.”
         Plaintiffs assert that TSI’s failure to confirm it will conduct a thorough search for the
missing checklists, within a reasonable timeframe, is untenable. Plaintiffs respectfully request this
Court order TSI do the following by August 28, 2020: produce the missing checklists, or certify it
cannot produce these and explain in detail why it cannot. Plaintiffs believe one month is more
than sufficient time for TSI to allocate resources to completing such a search.



1
   The term “Jt. Ltr. of June 15” as used herein refers to the Parties’ joint letter of June 15, 2020 to this Court as to
ongoing discovery disputes (Dkt. Nos. 182–182-10 in Case No. 18-cv-1781; Dkt. Nos. 122–122-10 in Case No. 18-
cv-7692). In the interest of concision and not burdening this Court’s docket with duplicative filings, Plaintiffs
incorporate by reference here their cited portions of the Jt. Ltr. of June 15, and the exhibits thereto. Plaintiffs’ exhibits
to the Jt. Ltr. of June 15 (Pls.’ Exs. A–G) were filed at Dkt Nos. 182-1–182-7 in Case No. 18-cv-1781, and Dkt. Nos.
122-1–122-7 in Case No. 18-cv-7692.
2
   TSI had written this Court on May 6 that TSI has “been unable to locate the [checklists] other than the ones
produced.” (Dkt. No. 148 in Case No. 18-cv-1781; Dkt. No. 89 in Case No. 18-cv-7692).
July 27, 2020 | Page 2

        2. Missing Emails. In our last letter, Plaintiffs related TSI’s agreement to begin producing
emails or other writings concerning the checklists or the manual delineating the Affiants’ job
duties. (Jt. Ltr. of June 15, at Page 2). Specifically, TSI agreed to begin by producing emails
concerning the manual and checklists that are referenced in an affidavit authored by James
Cummins, a former member of TSI’s Affiant Team, on January 6, 2020 (the “Cummins
Affidavit”). (Id.). Such emails would inevitably contain terms, sender/recipient names, and other
information enabling TSI to conduct a fulsome search for all responsive documents. (Id. at n.4).
        On July 17, 2020, TSI produced a set of emails as to which Mr. Cummins was sender or
recipient. However, these did not include responsive emails between other TSI employees.
Further, there were multiple redactions in this production for which TSI did not account. During
meet-and-confers held in preparing this letter, TSI stated it intends to (1) provide by July 31, 2020
a privilege log as to the redactions in the July 17 production, and (2) produce by August 11, 2020
the remaining responsive emails, with any withholdings properly logged. Plaintiffs will notify this
Court of any future issues as to this production.
        B. Metadata Concerning Loan Documentation
        In our last letter, Plaintiffs related TSI’s agreement to produce by July 17, 2020 metadata
reflecting (1) the date and time TSI acquired documents TSI produced in this litigation as purported
documents evidencing the loans over which Defendants targeted Plaintiffs, and (2) the amount of
time (if any) a Subject Affiant (i.e., those who signed state-court affidavits against Plaintiffs) spent
reviewing each such document. (Jt. Ltr. of June 15, at Page 3 & Ex. D). TSI did not meet this
deadline. During meet-and-confers held in preparing this letter, TSI stated it would produce
responsive documents prior to today’s date, but has not. Plaintiffs respectfully request this Court
order TSI produce responsive documents by July 31, 2020.
         D. CFPB Documents
         Rather than complying with this Court’s order to produce the documents concerning the
CFPB’s investigation of TSI, TSI on June 30 requested leave to file an untimely motion seeking
relief from that order. 3 Plaintiffs respectfully request that this Court deny TSI such leave, and
order TSI immediately produce the CFPB documents. 4
II.      Trusts’ Discovery Deficiencies
       Plaintiffs have told this Court of the Trusts’ failure to produce two types of lists of loans
referenced in their original production: (1) the missing “Schedule CD” listing individual loans
purportedly assigned from banks to the Trusts’ pass-through entity, for subsequent assignment to
Trust 2004-2; and (2) the missing “Rosters” listing which individual loans purportedly owned by
Trusts 2004-2 and 2007-2 were to be serviced by which servicer. (Jt. Ltr. of June 15, at Pages 3–
4 & Exs. E–G). Plaintiffs requested the Trusts cure this deficiency by July 17, 2020, or certify
they cannot do so and explain why. On July 17, the Trusts provided the following statement:
          “• Request for CDs – Due to the COVID-19 restrictions that remain in place, the
          counterparties to the Trusts that we asked to search for the requested CDs
          continue to be restricted from accessing the offices that may house the requested
          CDs. We are working to obtain an access date and expect to hear from those
          counterparties by early next week. • Request for rosters relating to the PHEAA
          Servicer Consent Letters – We have confirmed with the counterparties to the
          Trusts their understanding that an equivalent document produced as

3
 See Dkt. No. 190 in Case No. 18-cv-1781; Dkt. No. 127 in Case No. 18-cv-7692.
4
 In the alternative, should this Court grant TSI such leave, Plaintiffs have requested the opportunity to oppose TSI’s
motion. See Dkt. No. 191 in Case No. 18-cv-1781; Dkt. No. 128 in Case No. 18-cv-7692.
July 27, 2020 | Page 3

          NCSLT_003476-4723and NCSLT_004790-5724 does not appear to have been
          generated in connection with the 2007-2 and 2004-2 Trusts. Nonetheless, the
          underlying data for the “Student Loans” referenced in each of the PHEAA
          Servicer Consent Letters is maintained in an electronic database, and an
          equivalent list could be provided. Please let us know if you would like for us to
          do so.”
        Plaintiffs responded by asking for certain information:
          “1. Missing Schedule CDs: • Identify the “counterparties,” their addresses, and
          your points of contact with them, including full contact info for such individuals.
          • Identify by address the “offices” where the CDs are located and to which the
          “counterparties” have not regained access. • Cite the state or local law or
          regulation that prohibits them from entering such “offices”. •
          2.    Missing Rosters: • Identify the “electronic database” containing “the
          underlying data” reflecting which alleged loans allegedly owned by Trusts 2004-
          2 and 2007-2 it is believed were placed with PHEAA for servicing. • Identify
          the custodian of this database, including full contact info. • Identify the date this
          database was created, and what software and hardware is used to maintain it.
          • Identify the address of the building where the database is located. • Describe
          the process by which an “equivalent list” would “be provided”. ”
        The Trusts did not provide the information requested, instead stating:
          “Regarding your questions concerning the information related to the CDs, loan
          rosters, and related information. We continue speaking with Trust counter-
          parties, sometimes directly sometimes through other counter-parties, at
          Cognition Financial (f/k/a The First Marblehead Corporation), U.S. Bank
          National Association, and GSS Data Services, Inc., as we continue to seek
          information responsive to your requests. As you know, some of these counter-
          parties are working entirely remote and have no access to their offices. Thus,
          any searching the counter-parties are able to perform is done remotely and
          nothing in hard copy, such as CDs, can be searched for until they are able to
          return. Currently we have no time-table for that return. We will continue to
          work with the counter-parties to obtain any discoverable information and will
          revert with any additional information or documents that becomes available
          before the upcoming conference. Please let me know if you have any questions.”
      Plaintiffs respectfully request this Court order the Trusts to (1) produce any missing
“Schedule CDs” by August 28, 2020, or certify it cannot do so; and (2) provide to Plaintiffs by
August 5, 2020 the information requested concerning the missing Rosters.
III.    Class Discovery & Sampling Size
       Plaintiffs have served on Defendants requests concerning class discovery. 5 All Defendants
served responses and objections without producing. 6 On May 11, 2020, all Parties held a meet-
and-confer about these requests; Defendants argued they were overly broad as written. The Parties
have since then conducted a series of meet-and-confers about initiating class discovery via a


5
  See Pls.’ Class Disc’y Reqs. to Defs., of Mar. 24, 2020 (attached hereto as Pls.’ Ex. A)
6
   See Trust Dfts. Resps. & Objs. (Apr. 23, 2020) (attached hereto as Pls.’ Ex. B); TSI’s Resps. & Objs. (Apr. 23,
2020) (Pls.’ Ex. C); EGS’s Resps. & Objs. (Apr. 23, 2020) (Pls.’ Ex. D); Forster’s Resps. & Objs. (Apr. 23, 2020)
(attached hereto as Pls.’ Ex. E).
July 27, 2020 | Page 4

sampling of Defendants’ documents concerning state-court actions against unnamed members of
the putative classes. Defendants’ final position is that a 3.5% sample size is sufficient. Plaintiffs
disagree, as the case law on point dictates a minimum 10% sampling. 7 Plaintiffs respectfully
request this Court order that 10% be used for the sampling process through which the Parties
commence class discovery here.

DEFENDANTS’ POSITIONS

TSI’S POSITION

    A. Emails Concerning Affiants’ Job-Duty Documents

The parties are continuing to meet and confer on this dispute. Since the June 18, 2020 conference,
TSI reviewed its records to locate emails involving TSI employee James Cummings concerning
affiants job-duties, and, on July 17, 2020, produced 75 pages, and intends to produce a privilege
log by July 31st. On July 23, 2020, the parties had a further meet and confer and discussed
expanding the scope of TSI’s inquiry for further emails involving TSI employees regarding affiant
job duty documents. TSI has agreed to broaden the scope of its inquiry. Subject to TSI’s review,
TSI will timely produce a privilege log as to documents considered privileged, and will otherwise
produce the emails. There is no dispute here.

    B. Metadata Concerning Loan Documentation

The parties are also continuing to meet and confer on this dispute. TSI has advised Plaintiffs that
they have produced all metadata related to documents showing the validity of Plaintiffs’
loans. TSI has located documents confirming access of TSI’s systems related to execution of the
affidavits related to Plaintiffs’ loans, and, once provided to their counsel, intends to provide those
to Plaintiffs this week. These “screenshots” showing the amount of time a specific account was
viewed is not, however, metadata despite plaintiffs’ characterization of the status of the metadata
agreement between the parties. Regardless, there is no dispute here.

THE TRUSTS’ POSITIONS

             A. Plaintiffs’ Discovery Deficiencies

        Plaintiffs Michelo, Seaman, Re Seaman, Tabar and Frauenhofer’s Interrogatory
Responses - On February 20, 2020, the Trusts served plaintiffs with supplemental discovery
requests, including a set of interrogatories directed to plaintiff Bifulco and another set of
interrogatories directed to plaintiffs Michelo, Seaman, Re Seaman, Tabar and Frauenhofer. 8 By
email dated June 18, 2020, plaintiffs’ counsel served plaintiff Bifulco’s interrogatory responses,
but stated that the other set of interrogatory responses were delayed because of issues in obtaining

7
   See Hallmark v. Midland Funding LLC, 304 F.R.D. 165, 169–70 (W.D.N.Y. 2015) (listing cases) (debt buyer in
FDCPA case ordered to produce 10% sample of documents concerning its legal collection actions against unnamed
class members). Plaintiffs’ 10% proposal is highly reasonable; sample sizes of 20% or 30% are common in class
action cases similar to this one. E.g., Brum v. MarketSource, Inc., No. 17-cv-241, 2018 U.S. Dist. LEXIS, at *15
(E.D. Cal. Aug. 14, 2018) (30%); Romo v. GMRI, Inc., No. 12-cv-715, 2013 U.S. Dist. LEXIS 192481, at *17 (C.D.
Cal. Jan. 25, 2013) (20%); Seaborn v. Am. Family Mut. Ins. Co., No. , 2013 U.S. Dist. LEXIS 99166, at *14 (D. Colo
July 16, 2013) (20%).
8
  See Trusts’ Exs. A-B.
July 27, 2020 | Page 5

verifications from plaintiffs Michelo, Seaman, Re Seaman, Tabar and Frauenhofer. On July 9,
2020, the Trusts requested that plaintiffs’ counsel provide them with these outstanding
interrogatory responses by no later than July 16, 2020. In that letter, the Trusts also identified
certain discovery deficiencies in the Bifulco responses. During the parties’ July 21, 2020
telephonic meet and confer, the Trusts again requested the outstanding interrogatory responses and
agreed to accept unverified responses with the corresponding verifications to follow in a timely
manner. On July 27, 2020, plaintiffs served the unverified responses, but they contained the same
deficiencies that were contained in plaintiff Bifulco’s initial responses that plaintiff’s counsel has
now remedied in large part in the Bifulco responses. 9 Accordingly, plaintiffs must immediately
correct those same deficiencies in these responses. If plaintiffs fail to do so before the conference,
the Trust will raise these issues with the Court at the conference.

        Plaintiff Bifulco’s Deficient Interrogatory Reponses - On June 18, 2020, plaintiff Bifulco
served responses to the 2006-4 Interrogatories. Following the Trusts July 9, 2020 deficiency letter
and the parties’ July 9, 2020 meet and confer, plaintiffs’ counsel served supplemental responses
on July 27, 2020 that were intended to remedy several deficiencies in her responses. 10 However,
her response to Interrogatory No. 7 remains deficient. This request asks that she identify and
describe communications with potential putative class members. In her initial response, plaintiff
had stated unequivocally that she had no communications with potential putative class members,
which is contrary to Plaintiffs’ Amended Privilege Log that states there are 349 “correspondence
with potential Class members.” Accordingly, the Trusts had requested that plaintiff supplement
the response to confirm that plaintiff is indeed withholding at least the 349 documents referenced
in plaintiffs’ privilege log as well as identify any other communications, 11 but plaintiff’s
supplemental response to this Interrogatory fails to do so. In addition, she incorrectly states that
the Trusts represented during the meet and confer that “the purpose of this interrogatory is to
ascertain the identities of potential putative class members with whom Plaintiffs’ counsel have
communicated … which is privileged.” The Trusts did not make any such statements and,
moreover, communications with potential putative class members who plaintiffs’ counsel does not
yet represent are not per se privileged. See, e.g., Schiller v. City of N.Y., 245 F.R.D. 112, 117-118
(S.D.N.Y. 2007); Auscape Intl. v. Natl. Geographic Soc., No. 92-cv-6441-LAK, 2002 WL
31250727, at *1 (S.D.N.Y. Oct. 8, 2002); Morisky v. Pub. Serv. Elec. & Gas Co., 191 F.R.D. 419,
423 (D.N.J. 2000). In any event, the current response still states that plaintiff has not had any such
communications, while the privilege log states otherwise. Therefore, plaintiff is required to
remedy her response to resolve this contradiction so that there is a clear record. 12


9
  See Trusts’ Ex. C.
10
   See Trusts’ Ex. D.
11
    The definitions and instructions in the Trusts’ Interrogatories make clear that plaintiff must answer these
interrogatories with information available to her, her agents or any other persons acting or purporting to act on her
behalf and her representatives, which necessarily include counsel.
12
   It should be noted that Plaintiff Bifulco’s initial responses to Interrogatories Nos. 1-5 were also deficient. On July
9, 2020, the Trusts requested that, in accordance with Federal Rule 33(d), plaintiff supplement these responses to
identify records with sufficient detail. The supplemental responses now include bates-number citations for certain
public records, but plaintiff indicates that she may rely upon additional documents. To the extent she does so, plaintiff
has an obligation to identify those documents with specificity and, therefore, the Trusts reserve their rights to raise
this issue with the Court at a later date, if necessary. Also, in response to Interrogatory No. 6, which requested that
Bifulco describe the monetary damages that will be sought on behalf of the putative class and the manner or
mechanism she will employ to determine them, plaintiff referenced a damages chart that was previously produced on
behalf of only the named plaintiffs – not the putative class. Counsel agreed to provide the Trusts with another chart
reflecting the categories of damages sought on behalf of the putative class. On July 27, 2020, plaintiffs served an
July 27, 2020 | Page 6

             B. Plaintiffs’ Discovery Demands Directed to the Trust Defendants

        With regard to plaintiffs’ request for the information concerning the requested CD
referenced in the Bank One Pool Supplement to the 2004-2 Trust, the Trusts have already informed
plaintiffs that the Trusts have produced the contents of the CD in the form of an excel spreadsheet.
Nonetheless, plaintiffs insist on the production of a physical CD. On July 17, 2020, counsel for the
Trusts informed plaintiffs’ counsel that the CD may be located in one of the Trusts’ contractual
counterparties’ offices but that, due to COVID-19, those parties are unable to access such offices
to perform a search for the physical CD. During the parties’ July 21, 2020 meet and confer, the
Trusts informed plaintiffs’ counsel that, due to the persistence of COVID-19 and uncertainty
surrounding the crisis, the Trusts are unable to provide an exact date by which those counterparties
might gain access to perform a physical search of their offices, but that the Trusts would continue
to check on their status regularly.

        On July 17, 2020, the Trusts’ provided an update regarding plaintiffs’ request for
documents and information concerning certain purported loan rosters relating to the PHEAA
Servicer Consent Letters for the 2004-2 and 2007-2 Trusts. The Trusts advised plaintiffs’ counsel
that documents previously produced on behalf of the 2006-4 and 2007-3 Trusts do not appear to
have been generated in connection with the 2004-2 and 2007-2 Trusts. However, the Trusts
offered to provide the data in a different format – i.e., the data maintained in an electronic database.
During the parties subsequent meet and confer, the Trusts asked plaintiffs to provide any follow-
up questions they may have and that the Trusts would endeavor to provide responses to the same.
On July 24, 2020, plaintiffs’ counsel responded by email with a list of questions, and the Trusts
are currently communicating with its counterparties, Cognition Financial (f/k/a The First
Marblehead Corporation), U.S. Bank National Association, and GSS Data Services, Inc., to seek
information responsive to plaintiffs’ requests.

             C. Sampling of Class Discovery Documents

        On March 24, 2020, in response to class discovery-related document requests and
interrogatories served by the Trusts, plaintiffs served their own set of document requests on
defendants related to class discovery. These requests, as written, were overbroad and unduly
burdensome, as they requested loan documentation from every potential member of the putative
class. Accordingly, the Trusts served written responses and objections to the requests, and after
conferring, plaintiffs agreed to consider the Trusts’ proposal to provide documents for a sample
set of borrowers that may be putative class members. The Trusts proposed a sample of
approximately 3.5% of the potential class members, to which plaintiffs countered with a proposal
of 10%. Due to the limitations involved with working remotely due to COVID-19, obtaining a
sample comprised of loan documentation for 10% of the members of the potential class is unduly
burdensome at this time. See, e.g., Williams v. Rushmore Loan Services, LLC, et al., 3:17-cv-
00538-RNC (D. Conn. 2020), at Dkt. 158. Accordingly, the Trusts believe that a sample size of
3.5% is appropriate at the current time.
                                                                    Respectfully submitted,

                                                                                /s/ All Counsel of Record
                                                                                  [listed on following page]

updated chart now entitled “Plaintiffs’ Class Damages.” The Trusts are reviewing this chart, as it was received close
to midnight last night, and reserve their rights as to this issue.
July 27, 2020 | Page 7




 FRANK LLP                          LOCKE LORD LLP

  /s/ Gregory A. Frank               /s/ Gregory T. Casamento
 Gregory A. Frank (GF0531)          Gregory T. Casamento
 Marvin L. Frank (MF1436)
 Asher Hawkins (AH2333)             Brookfield Place
                                    200 Vesey Street, 20th Floor
 370 Lexington Avenue, Suite 1706   New York, New York 10281
 New York, NY 10017                 Tel. (212) 415-8600
 Telephone: (212) 682-1853          Fax. (212) 303-2754
 Facsimile: (212) 682-1892          gcasamento@lockelord.com
 gfrank@frankllp.com
 mfrank@frankllp.com                J. Matthew Goodin
 ahawkins@frankllp.com              111 South Wacker Drive, Suite 4100
                                    Chicago, IL 60606
 Attorneys for                      (312) 443-0700
 PLAINTIFFS AND THE CLASSES         jmgoodin@lockelord.com

                                    Attorneys for Defendants
                                    NATIONAL COLLEGIATE STUDENT LOAN TRUSTS
                                    2004-2, 2006-4, 2007-2 AND
                                    2007-3

 RIVKIN RADLER LLP                  SESSIONS, FISHMAN, NATHAN
                                    & ISRAEL
  /s/ Carol A. Lastorino
 Carol A. Lastorino                  /s/ James K. Schultz
                                    James K. Schultz
 926 RXR Plaza
 Uniondale, New York 11556-0926     1545 Hotel Circle South, Suite 150
 Tel. (516) 357-3101                San Diego, CA 92108-3426
 Fax. (516) 357-3333                Tel: (619) 296-2018
 Carol.Lastorino@rivkin.com         Fax: (877) 334-0661
                                    jschultz@sessions.legal
 Attorneys for Defendant
 FORSTER & GARBUS, LLP              Morgan Ian Marcus
                                    141 W. Jackson Boulevard, Suite 3550
                                    Chicago, Illinois 60604
                                    Tel: (312) 578-0985
                                    Fax: (877) 334-0661
                                    mmarcus@sessions.legal

                                    Attorneys for Defendants
                                    TRANSWORLD SYSTEMS, INC. AND
                                    EGS FINANCIAL CARE INC.
